NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ISRAEL ZULETA HERNANDEZ,                          No. 14-71844

              Petitioner,                          Agency No. A089-245-643

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Israel Zuleta Hernandez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo due process

challenges, and review for substantial evidence the agency’s factual findings.

Zetino v. Holder, 622 F.3d 1007, 1011-12 (9th Cir. 2010) (internal citation

omitted). We deny the petition for review.

      Although Zuleta Hernandez makes arguments as to the merits of his asylum

claim, he does not challenge the BIA’s determination that he failed to contest the

IJ’s dispositive finding that he is statutorily ineligible for asylum. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issue not argued in opening

brief deemed waived). Thus, we deny the petition as to his asylum claim.

Similarly, Zuleta Hernandez references CAT relief without substantively

challenging the BIA’s denial of his claim. See id. Thus, we also deny the

petition as to his CAT claim.

      Substantial evidence supports the agency’s determination that Zuleta

Hernandez failed to establish he was or would be harmed in Mexico on account of

a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir.

2008) (under the REAL ID Act, an applicant must prove a protected ground is at

least ‘one central reason’ for persecution); see also Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be free from harassment by

                                          2                                    14-71844
criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Zuleta Hernandez’s withholding of removal claim

fails.

         We reject Zuleta Hernandez’s contention that the agency violated his right to

due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

to prevail on a due process claim).

         Finally, we do not consider materials referenced in the opening brief that

were not part of the record before the agency. See Fisher v. INS, 79 F.3d 955, 963

(9th Cir. 1996) (en banc) (court’s review is limited to the administrative record).

         PETITION FOR REVIEW DENIED.




                                            3                                   14-71844